Citation Nr: 9915271	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
psychoneurosis anxiety reaction prior to January 13, 1998.

3.  Entitlement to an evaluation in excess of 50 percent for 
psychoneurosis anxiety reaction as of January 13, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In December 1996, the Board remanded 
this claim to the RO for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to January 13, 1998, the veteran's psychiatric 
symptomatology did not considerably impair his ability to 
establish or maintain effective or favorable relationships 
with people, reduce his reliability, flexibility and 
efficiency levels to such an extent considerable industrial 
impairment resulted, or cause occupational and social 
impairment with reduced reliability and productivity.

3.  As of January 13, 1998, the veteran's psychiatric 
symptomatology does not severely impair his ability to 
establish and maintain effective or favorable relationships 
with people or to obtain or retain employment, or cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for psychoneurosis anxiety reaction prior to January 13, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 
9400 (1998); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9400 
(1995).

2.  The criteria for an evaluation in excess of 50 percent 
for psychoneurosis anxiety reaction as of January 13, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 (1998); 
38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9400 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has asserted since 1992 that his psychiatric 
disability is worsening; his assertion is sufficient to 
establish a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  Having examined 
the record in support of this claim, the Board finds that the 
VA has obtained and fully developed all relevant evidence 
necessary for its equitable disposition.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

During the pendency of this appeal, the criteria for rating 
anxiety disorders were revised.  Prior to November 7, 1996, 
Diagnostic Code 9400 provided that a 30 percent evaluation 
required definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people and 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was warranted where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of the psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation required severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms of such severity and persistence they severely 
impair the ability to obtain or retain employment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1995).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 
C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited 
the Board to construe the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
reasons or bases for its decision.  See 38 U.S.C.A. § 
7104(d)(1).  In a precedent opinion, dated November 9, 1993, 
VA's General Counsel concluded that "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that that term represented a degree of social 
and industrial inadaptability that was "more than moderate 
but less than rather large."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  The Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c).

Effective November 7, 1996, anxiety disorders are evaluated 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1998).  The revised 
regulations provide that a 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when symptomatology causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998).


A.  Prior to January 13, 1998.

In January 1994, the veteran claimed that his service-
connected psychiatric disability was worsening and warranted 
an evaluation in excess of the 10 percent assigned.  The RO 
denied this claim in August 1994.  However, in September 
1997, the RO increased the evaluation assigned the veteran's 
psychiatric disability to 30 percent, effective January 24, 
1994, the date the veteran filed his claim for an increased 
evaluation.  In October 1998, the RO increased the evaluation 
again to 50 percent, effective January 13, 1998.  Recognizing 
that, where regulations change while a case is pending, the 
version most favorable to the claimant applies, see Karnas v. 
Derwinski, 1 Vet.App. 308, 312-313 (1991), and these 
regulations cannot be applied prior to their effective date, 
see Rhodan v. West, 12 Vet.App. 55, 57 (1998), the Board 
finds that the criteria for an evaluation in excess of 30 
percent prior to January 13, 1998, have not been met.

First, the evidence of record does not establish that, prior 
to January 13, 1998, the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and by reason of his psychoneurotic 
symptoms, his reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  According to a March 1994 report of VA 
examination and medical information from K. M. Karadsheh, 
M.D: in the early 1990s, the veteran received private 
treatment for anxiety and depression, which Dr. Karadsheh 
characterized alternatively as low grade and severe; and as 
of August 1994, despite being diagnosed with moderate to 
severe social and vocational impairment, the veteran was 
working six hours daily, adjusting well and taking medication 
that was "doing good", had been married to the same spouse 
for 14 years, was able to shop, occasionally attend church 
and engage in routine daily activities, had appropriate 
affect, and only intermittently experienced depression and 
anxiety and feelings of suicide and guilt.

According to additional medical information from Dr. 
Karadsheh, he saw the veteran from 1994 to 1997 for anxiety 
and depression.  In February 1995, Dr. Karadsheh 
characterized the veteran's condition as mild, and in March 
1997, he described it as worsening within the last year.  
However, during a VA mental disorders examination in June 
1997, the veteran was assigned a Global Assessment of 
Functioning (GAF) score of 85, which the examiner explained 
indicated that the veteran was able to deal with everyday 
problems and concerns and to participate in a wide range of 
activities with minimum, transient and non-disabling 
symptoms.  The examiner also concluded that the veteran was 
trained and had sufficient experience to engage in 
occupational activity.  

Although the above evidence demonstrates that the veteran's 
service-connected psychiatric disability caused some social 
and occupational impairment prior to January 13, 1998, it 
does not establish that the impairment was considerable.  To 
the contrary, the veteran admitted and the medical evidence 
shows that the medication effectively controlled the 
veteran's psychiatric symptoms, allowing him to engage in 
both social and occupational activities.  

Second, the above evidence does not establish that, as of 
November 7, 1996 and prior to January 13, 1998, the veteran's 
psychiatric symptomatology caused occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Of the symptoms listed, the veteran was noted 
to have only one during the time frame at issue: disturbances 
of mood.  During the June 1997 VA examination, he was sad and 
pessimistic, but also humorous and capable of expressing and 
experiencing positive emotions and pleasant moods.  As well, 
he was fairly sociable and friendly, had clear, coherent and 
goal-directed speech and no thought or reality problems, was 
well oriented and had no impairment in intellectual 
functioning.  Moreover, to the extent his disability caused 
occupational and social impairment prior to January 13, 1998, 
there is no evidence that the impairment was so severe it 
reduced his reliability and productivity.


B.  As of January 13, 1998

The Board also finds that the criteria for an evaluation in 
excess of 50 percent as of January 13, 1998, have not been 
met.  The evidence of record does not establish that, as of 
January 13, 1998, the veteran's ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and that his psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in his ability to obtain or retain employment.  During a 
January 1998 VA mental disorders examination, the veteran was 
found to be seriously impaired with social and occupational 
limitations.  However, the psychiatrist who recorded this 
finding attributed it, and a GAF score of 45, to a variety of 
disorders including nonservice-connected paranoid personality 
disorder.  Thus, even assuming "severe" and "serious" are 
synonymous, the Board cannot assign the veteran a 70 percent 
evaluation in the absence of a medical opinion attributing 
this level of impairment solely to the veteran's service-
connected psychiatric disability.

The evidence also does not establish that the veteran's 
psychiatric disability causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  As stated previously, during the 
June 1998 VA examination, the examiner confirmed occupational 
and social impairment.  However, he did not indicate that the 
veteran's psychiatric disability caused deficiencies in 
family relations, judgment or thinking.  The veteran reported 
that he distrusted people, but was still able to confide in 
his minister and wife.  He noted that his daughter was out to 
get him, but the examiner did not express whether this 
feeling was caused by the veteran's service-connected 
psychiatric disorder or his nonservice-connected paranoid 
personality disorder.  In addition, the veteran was oriented 
to day, date, place and person, and had intact immediate, 
delayed and long-term memory, tight, coherent, logical and 
goal-directed associations, and no delusional thought.

Moreover, of the symptoms noted above, the veteran has been 
shown to have one, if any: near continuous panic or 
depression.  In June 1998, the veteran reported that he is 
continuously nervous and intermittently suffers panic 
attacks, and the examiner confirmed high anxiety throughout 
the entire interview.  The veteran reported no suicidal 
ideation, obsessional rituals or impaired impulse control.  
The examiner did not find the veteran's speech illogical, 
obscure or irrelevant, nor did he note spatial disorientation 
or neglect of personal appearance.  The veteran does not work 
or attend school, so it is impossible to determine whether he 
is able to adapt to stressful work or work-like situations.  
Certainly he is able to maintain effective relationships as 
he has been married to the same woman for many years, and has 
a trusting relationship with his minister.  Thus, to the 
extent the veteran's disability causes occupational and 
social impairment as of January 13, 1998, there is no 
evidence that the impairment is so severe it causes 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.


C.  Conclusion

In statements submitted during the pendency of this appeal, 
and during the hearing held at the RO, the veteran emphasized 
that his upbringing and experience with electroconvulsive 
therapy influenced his early reporting of the severity of his 
disability.  The Board has considered the veteran's 
assertion, and in reaching its decision, the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder.  See Schafrath v. Derwinski, 1 Vet.App. 589, 592 
(1991).  The veteran has not asserted, and the evidence does 
not show, that his psychiatric disability, alone, has caused 
marked interference with employment (beyond that contemplated 
by the assigned evaluation) or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.




ORDER

An evaluation in excess of 30 percent for psychoneurosis 
anxiety reaction prior to January 23, 1998, is denied.

An evaluation in excess of 50 percent for psychoneurosis 
anxiety reaction as of January 13, 1998, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

